

Exhibit 10.3


AMENDED AND RESTATED
FREESCALE SEMICONDUCTOR, LTD.
2011 OMNIBUS INCENTIVE PLAN


Section 1. Purpose of Plan; Effective Date.
The name of the Plan is the Freescale Semiconductor, Ltd. 2011 Omnibus Incentive
Plan (the “Plan”). The purposes of the Plan are to provide an additional
incentive to selected management, employees, directors, independent contractors,
and consultants of the Company or its Affiliates (as hereinafter defined) whose
contributions are essential to the growth and success of the Company’s business,
in order to strengthen the commitment of such persons to the Company and its
Affiliates, motivate such persons to faithfully and diligently perform their
responsibilities and attract and retain competent and dedicated persons whose
efforts will result in the long-term growth and profitability of the Company. To
accomplish such purposes, the Plan provides that the Company may grant Options,
Share Appreciation Rights, Restricted Shares, Deferred Shares, Performance
Shares, Other Share-Based Awards, Cash-Based Awards or any combination of the
foregoing. The Plan is separate and distinct from the Former Plans (as
hereinafter defined).
The Plan is hereby amended and restated, effective as of the date of approval by
the shareholders of the Company at the annual general meeting held in 2014 (the
“Restatement Effective Date”).
Section 1.    Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)    “Administrator” means the Board, the Committee of the Board duly
appointed to administer the Plan, or the employee or officer to whom
administration is delegated, to the extent permitted by applicable law, in
accordance with Section 3 hereof.
(b)    “Affiliate” means a Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Person specified. An entity shall be deemed an Affiliate of the
Company for purposes of this definition only for such periods as the requisite
ownership or control relationship is maintained.
(c)    “Award” means any Option, Share Appreciation Right, Restricted Share,
Deferred Share, Performance Share, Other Share-Based Award or Cash-Based Award
granted under the Plan.

1

--------------------------------------------------------------------------------



(d)    “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award.
(e)    “Beneficial Owner” (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Bye-laws” mean the bye-laws of the Company, as may be amended and/or
restated from time to time.
(h)    “Cash-Based Award” means cash awarded pursuant to Section 11 hereof,
including Awards of restricted cash and cash awarded upon the attainment of
Performance Goals.
(i)    “Cause” shall have the meaning assigned to such term in any individual
employment or severance agreement or Award Agreement with the Participant or, if
no such agreement exists or if such agreement does not define “Cause,” Cause
shall mean (i) the Participant commits any act of fraud, intentional
misrepresentation or serious misconduct in connection with the business of the
Company or any Affiliate, including, but not limited to, falsifying any
documents or agreements (regardless of form); (ii) the Participant materially
violates any rule or policy of the Company or any Affiliate (A) for which
violation an employee may be terminated pursuant to the written policies of the
Company or any Affiliate reasonably applicable to such an employee, (B) which
violation results in material damage to the Company or any Affiliate or
(C) which, after written notice to do so, the Participant fails to correct
within a reasonable time; (iii) other than solely due to Disability, the
Participant willfully breaches or habitually neglects any material aspect of the
Participant’s duties assigned to the Participant by the Company or any
Affiliate, which assignment was reasonable in light of the Participant’s
position with the Company or its Subsidiaries (all of the foregoing duties,
“Duties”); (iv) other than solely due to Disability, the Participant fails,
after written notice, adequately to perform any Duties and such failure is
reasonably likely to have a material adverse impact upon the Company or any
Affiliate or the operations of any of them; provided, that, for purposes of this
clause (iv), such a material adverse impact will be solely determined with
reference to the Participant’s Duties and annual compensation as such Duties and
compensation relate to the Participant’s job classification; (v) the Participant
materially fails to comply with a direction from the Chief Executive Officer of
the Company, the Board or the board of directors of any Affiliate of the Company
with respect to a material matter, which direction was reasonable in light of
the Participant’s position with the Company or any Affiliate; (vi) while
employed by or providing services to the Company or any Affiliate, and without
the written approval of the Board, the Participant performs services for any
other corporation or person which competes with the Company or any of its
Subsidiaries, or otherwise violates any restrictive covenants contained in any
Award Agreement or any other agreement between the Participant and the Company
or any Affiliate; (vii) the Participant’s indictment, conviction, or entering a
plea of guilty or nolo contendere to, a felony (other than a traffic or moving
violation) or any crime involving

2

--------------------------------------------------------------------------------



dishonesty; (viii) the Participant engages in any other action that may result
in termination of an employee for cause pursuant to any generally applied
standard, of which standard the Participant knew or reasonably should have
known, adopted in good faith by the Board or the board of directors of any of
the Company’s Subsidiaries from time to time but prior to such action or
condition; or (ix) any willful breach by the Participant of his fiduciary duties
as a director of the Company or any of its Subsidiaries.
(j)    “Change in Capitalization” means any (1) merger, amalgamation,
consolidation, reclassification, recapitalization, spin-off, spin-out,
repurchase or other reorganization or corporate transaction or event, (2)
special dividend (whether in the form of cash, Common Shares or other property),
share split or reverse share split, (3) combination or exchange of shares, (4)
other change in corporate structure, or (5) any other transaction, distribution
or action, which, in any such case, the Administrator determines, in its sole
discretion, affects the Shares such that an adjustment pursuant to Section 5
hereof is appropriate.
(k)    “Change in Control” shall be deemed to have occurred if an event set
forth in any one of the following paragraphs shall have occurred:
(1)    any Person, other than one or more Qualified Institutional Investors (as
such term is defined in the Investors Agreement), is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including the
securities beneficially owned by such Person or any securities acquired directly
from the Company or any Affiliate thereof) representing 50% or more of the
combined voting power of the Company’s then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (A) of paragraph (3) below, and provided that for so long as
(x) the Partnership (as such term is defined in the Investors Agreement) and its
subsidiaries own more than 50% of the combined voting power of the Company’s
then outstanding securities and (y) one or more Qualified Institutional
Investors own more than 50% of the combined voting power of the then outstanding
securities of the general partner of the Partnership, such Qualified
Institutional Investors will be deemed to beneficially own the combined voting
power of the outstanding securities owned by the Partnership and its
subsidiaries; or
(2)    during any period of twelve consecutive months, the following individuals
cease for any reason to constitute a majority of the number of directors then
serving on the Board: individuals who, on the date hereof, constitute the Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including, but
not limited to, a consent solicitation, relating to the election of directors of
the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
a majority of the directors then still in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

3

--------------------------------------------------------------------------------



(3)    there is consummated a merger, amalgamation or consolidation of the
Company or any Subsidiary thereof with any other corporation, other than (A) a
merger, amalgamation or consolidation which results in the voting securities of
the Company outstanding immediately prior to such merger, amalgamation or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the
amalgamated company or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or the
amalgamated company or any parent thereof outstanding immediately after such
merger, amalgamation or consolidation or (B) a merger, amalgamation or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or
(4)    the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (A) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.
For each Award that constitutes deferred compensation under Section 409A of the
Code, a Change in Control shall be deemed to have occurred under the Plan with
respect to such Award, resulting in the payment of such Award, only if a change
in the ownership or effective control of the Company or a change in ownership of
a substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
(l)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

4

--------------------------------------------------------------------------------



(m)    “Committee” means the Compensation and Leadership Committee of the Board,
or a sub-committee of the Compensation and Leadership Committee, or in the
absence of such Committee, the Board. Subject to the discretion of the Board,
the Committee shall be composed entirely of individuals who meet the
qualifications of an “outside director” within the meaning of Section 162(m) of
the Code, a “non-employee director” within the meaning of Rule 16b-3 under the
Exchange Act and any other qualifications required by the applicable stock
exchange on which the Common Shares are traded. If at any time or to any extent
the Board shall not administer the Plan, then the functions of the Administrator
specified in the Plan shall be exercised by the Committee. Except as otherwise
provided in the Bye-laws of the Company or any Committee charter, any action of
the Committee with respect to the administration of the Plan shall be taken by a
majority vote at a meeting at which a quorum is duly constituted or unanimous
written consent of the Committee’s members.
(n)    “Common Shares” means the common shares, par value $0.01 per share, of
the Company.
(o)    “Company” means Freescale Semiconductor, Ltd. (or any successor company,
except as the term “Company” is used in the definition of “Change in Control”
above).
(p)    “Covered Employee” means a “covered employee,” as such term is defined in
Section 162(m)(3) of the Code.
(q)    “Deferred Shares” means the right granted pursuant to Section 9 hereof to
receive Shares at the end of a specified deferral period or periods and/or upon
attainment of specified performance objectives.
(r)    “Disability” means, with respect to any Participant, that such
Participant (i) as determined by the Administrator in its sole discretion, is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company or an Affiliate
thereof.
(s)    “Eligible Recipient” means an employee, director, independent contractor
or consultant of the Company or any Affiliate of the Company who has been
selected as an eligible participant by the Administrator; provided, however, to
the extent required to avoid the imposition of additional taxes under Section
409A of the Code, an Eligible Recipient of an Option or a Share Appreciation
Right means an employee, director, independent contractor or consultant of the
Company or any Subsidiary of the Company who has been selected as an eligible
participant by the Administrator.

5

--------------------------------------------------------------------------------



(t)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(u)    “Exercise Price” means, with respect to any Award under which the holder
may purchase Shares, the per share price at which a holder of such Award granted
hereunder may purchase Shares issuable upon exercise of such Award.
(v)    “Fair Market Value” as of a particular date shall mean the fair market
value of a Common Share as determined by the Administrator in its sole
discretion; provided, however, that (i) if the Common Shares are admitted to
trading on a national securities exchange, the fair market value of a Common
Share on any date shall be the closing sale price reported for such share on
such exchange on such date or, if no sale was reported on such date, on the last
day preceding such date on which a sale was reported, (ii) if the Common Shares
are admitted to quotation on the New York Stock Exchange (“NYSE”) system or
other comparable quotation system and has been designated as a National Market
System (“NMS”) security, the fair market value of a Common Share on any date
shall be the closing sale price reported for such share on such system on such
date or, if no sale was reported on such date, on the last date preceding such
date on which a sale was reported, or (iii) if the Common Shares are admitted to
quotation on NYSE but has not been designated as an NMS security, the fair
market value of a Common Share on any date shall be the average of the highest
bid and lowest asked prices of such share on such system on such date or, if
both bid and ask prices were not reported on such date, on the last date
preceding such date on which both bid and ask prices were reported.
(w)    “Former Plans” shall mean the Freescale Holdings 2006 Management
Incentive Plan and the Freescale Semiconductor Holdings 2007 Employee Incentive
Plan.
(x)    “Investors Agreement” shall mean the Investors Agreement by and among
Freescale Holdings L.P., Freescale Holdings (Bermuda) I, Ltd., Freescale
Holdings (Bermuda) II, Ltd., Freescale Holdings (Bermuda) III, Ltd., Freescale
Acquisition Holdings Corp., Freescale Holdings (Bermuda) IV, Ltd., Freescale
Acquisition Corporation and Certain Freescale Holdings L.P. Investors and
certain stockholders of Freescale Holdings (Bermuda) I, Ltd. dated as of
December 1, 2006, as supplemented and amended.
(y)    “Option” means an option to purchase Common Shares granted pursuant to
Section 7 hereof.
(z)    “Other Share-Based Award” means a right or other interest granted
pursuant to Section 10 hereof that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Common
Shares, including, but not limited to, unrestricted Shares, restricted share
units, dividend equivalents or performance units, each of which may be subject
to the attainment of Performance Goals

6

--------------------------------------------------------------------------------



or a period of continued employment or other terms or conditions as permitted
under the Plan.
(aa)    “Participant” means any Eligible Recipient selected by the
Administrator, pursuant to the Administrator’s authority provided for in Section
3 below, to receive grants of Options, Share Appreciation Rights, Restricted
Shares, Deferred Shares, Performance Shares, Other Share-Based Awards,
Cash-Based Awards or any combination of the foregoing, and, upon his or her
death, his or her successors, heirs, executors and administrators, as the case
may be.
(bb)    “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings, including one or more of operating income,
earnings before or after taxes, earnings before or after interest, depreciation,
amortization, adjusted EBITDA, economic earnings, or extraordinary or special
items or book value per share (which may exclude nonrecurring items); (ii)
pre-tax income or after-tax income; (iii) earnings per Share (basic or diluted);
(iv) operating profit; (v) revenue, revenue growth or rate of revenue growth;
(vi) return on assets (gross or net), return on investment, return on capital,
or return on equity; (vii) returns on sales or revenues; (viii) operating
expenses; (ix) share price or total shareholder return; (x) cash flow, free cash
flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, or cash flow in excess of cost of capital; (xi)
implementation or completion of critical projects or processes; (xii) cumulative
earnings per share growth; (xiii) operating margin or profit margin; (xiv) cost
targets, reductions and savings, productivity and efficiencies; (xv) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, product quality measures, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; (xvi) personal professional objectives, including any of
the foregoing performance goals, the implementation of policies and plans, the
negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions; (xvii) other measurable business
drivers; and (xviii) any combination of, or a specified increase in, any of the
foregoing. Where applicable, the Performance Goals may be expressed in terms of
attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company or Affiliate thereof, or a division or strategic
business unit of the Company, or may be applied to the performance of the
Company relative to a market index, a group of other companies or a combination
thereof, all as determined by the Administrator. The Performance Goals may
include a threshold level of performance below which no payment shall be made
(or no vesting shall occur), levels of performance at which specified payments
shall be made (or specified vesting shall occur), and a maximum level of
performance above which no additional payment shall be made (or at which full
vesting shall occur). Each of the foregoing Performance Goals shall be
determined in accordance with generally accepted accounting principles (to the
extent

7

--------------------------------------------------------------------------------



applicable); provided, that, to the extent permitted by Section 162(m) of the
Code, as applicable, the Administrator shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Affiliate thereof or the
financial statements of the Company or any Affiliate thereof, in response to
changes in applicable laws or regulations, or to account for items of gain, loss
or expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of a business or related to a
change in accounting principles.
(cc)    “Performance Shares” means Shares that are subject to restrictions that
lapse upon the attainment of specified performance objectives and that are
granted pursuant to Section 9 below.
(dd)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any Subsidiary thereof, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any Subsidiary thereof, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company.
(ee)    “Register of Members” means the register of members required to be
maintained by the Company in accordance with Section 65 of the Companies Act
1981, as amended.
(ff)    “Restricted Shares” means Shares granted pursuant to Section 9 below
subject to certain restrictions that lapse at the end of a specified period or
periods.
(gg)    “Retirement” means the Participant’s voluntary termination of employment
after the date on which the Participant has reached the age of 55 and has a
total of at least five years of continuous employment with the Company or its
Subsidiaries, including any employment with Freescale Semiconductor, Inc. prior
to December 1, 2006.
(hh)    “Shares” means Common Shares reserved for issuance under the Plan, as
adjusted pursuant to the Plan, and any successor security (pursuant to a merger,
amalgamation, consolidation or other reorganization).
(ii)    “Share Appreciation Right” means the right pursuant to an Award granted
under Section 8 below to receive an amount equal to the excess, if any, of (i)
the aggregate Fair Market Value, as of the date such Award or portion thereof is
surrendered, of the Shares covered by such Award or such portion thereof, over
(ii) the aggregate Exercise Price of such Award or such portion thereof.

8

--------------------------------------------------------------------------------



(jj)    “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person. An entity shall be deemed a Subsidiary of
the Company for purposes of this definition only for such periods as the
requisite ownership or control relationship is maintained.
(kk)    “Transfer” has the meaning set forth in Section 17.
Section 2.    Administration.
(a)    The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to maintain qualification of
Awards under the Plan under Section 162(m) of the Code) and, to the extent
applicable, in accordance with the requirements of Rule 16b-3 under the Exchange
Act and the rules of the applicable national securities exchange. The Plan is
intended to comply with or be exempt from Section 409A of the Code, and shall be
administered, construed and interpreted in accordance with such intent. To the
extent that an Award, issuance and/or payment is subject to or exempt from
Section 409A of the Code, it shall be awarded and/or issued or paid in a manner
that will comply with Section 409A of the Code or the applicable exemption of
Section 409A, including any applicable regulations or guidance issued by the
Secretary of the United States Treasury Department and the Internal Revenue
Service with respect thereto.
(b)    Pursuant to the terms of the Plan, the Administrator, subject, in the
case of any Committee, to any restrictions on the authority delegated to it by
the Board, shall have the power and authority, without limitation:
(1)    to select those Eligible Recipients who shall be Participants;
(2)    to determine whether and to what extent Options, Share Appreciation
Rights, Restricted Shares, Deferred Shares, Performance Shares, Other
Share-Based Awards or a combination of any of the foregoing, are to be granted
hereunder to Participants;
(3)    to determine the number of Shares to be covered by each Award granted
hereunder;
(4)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including, but not limited to, (i)
the restrictions applicable to Restricted Shares or Deferred Shares and the
conditions under which restrictions applicable to such Restricted Shares or
Deferred Shares shall lapse, (ii) the performance goals and periods applicable
to Awards, (iii) the Exercise Price of each Award, (iv) the vesting schedule
applicable to each Award, (v) the number of

9

--------------------------------------------------------------------------------



Shares or amount of cash or other property subject to each Award and (vi)
subject to the requirements of Section 409A of the Code (to the extent
applicable), any amendments to the terms and conditions of outstanding Awards,
including, but not limited to, extending the exercise period of such Awards and
accelerating the vesting schedule of such Awards), and, if the Administrator in
its discretion determines to accelerate the vesting of Options and/or Share
Appreciation Rights in connection with a Change in Control, the Administrator
shall also have discretion in connection with such action to provide that all
Options and/or Share Appreciation Rights outstanding immediately prior to such
Change in Control shall expire on the effective date of such Change in Control;
(5)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Options, Share
Appreciation Rights, Restricted Shares, Deferred Shares, Performance Shares or
Other Share-Based Awards or any combination of the foregoing granted hereunder;
(6)    to determine the Fair Market Value;
(7)    to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment for purposes of Awards granted under the Plan;
(8)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and
(9)    to construe and interpret the terms and provisions of the Plan and any
Award issued under the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.
(c)    To the extent permitted by applicable law, the Administrator may at any
time delegate to one or more employees or officers of the Company its authority
over the administration of the Plan.
(d)    All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.

10

--------------------------------------------------------------------------------



Section 3.    Shares Reserved for Issuance Under the Plan.
(a)    Subject to Section 5 hereof, the number of Common Shares that are
reserved and available for issuance pursuant to Awards granted under the Plan is
22,500,000 Shares plus the number of Shares under the Company’s 2011 Omnibus
Incentive Plan, reserved but unissued and not subject to outstanding awards
thereunder as of March 5, 2014, which was 2,853,823 Shares (assumes that the
Performance Goals applicable to outstanding Awards are achieved at target).
(b)    Subject to Section 5 hereof:
(1)     No Participant (including any Participant who is likely to be a Covered
Employee) will be granted Options or Share Appreciation Rights for more than
5,000,000 Common Shares during any calendar year.
(2)    No Participant who is likely to be a Covered Employee with respect to a
calendar year will be granted (A) any Restricted Share, Deferred Share,
Performance Share or Other Share-Based Award for more than 3,000,000 Common
Shares during any calendar year or (B) a Cash-Based Award in excess of
$10,000,000 during any calendar year.
(c)    Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions, or otherwise and held as
treasury shares. If any Shares subject to an Award or Common Shares subject to
an award granted under the Former Plans are, in either case, forfeited,
cancelled, exchanged or surrendered, settled in cash or if an Award or an award
granted under the Former Plans otherwise terminates or expires without a
distribution of shares to the Participant, such Shares or Common Shares shall,
to the extent of any such forfeiture, cancellation, exchange, surrender,
settlement, termination or expiration, be available for Awards under the Plan.
The reserve of Shares shall not be reduced by any Awards granted in substitution
for, or in assumption of, outstanding awards previously granted by an entity
acquired by the Company or an Affiliate or with which the Company or Affiliate
combines. Notwithstanding the foregoing, Shares surrendered or withheld as
payment of either the Exercise Price of an Award (including Shares otherwise
underlying an Award of a Share Appreciation Right that are retained by the
Company to account for the grant price of such Share Appreciation Right) and/or
withholding taxes in respect of an Award shall no longer be available for Awards
under the Plan. Notwithstanding this Section 4(b), this Plan is separate and
distinct from the Former Plans.
Section 4.    Equitable Adjustments.
In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of Common
Shares reserved for issuance under the Plan and the maximum number of Shares
that may be

11

--------------------------------------------------------------------------------



subject to Awards granted to any Participant in any calendar or fiscal year,
(ii) the kind, number and Exercise Price subject to outstanding Options and
Share Appreciation Rights granted under the Plan, and (iii) the kind, number and
purchase price of Shares subject to outstanding Restricted Shares, Deferred
Shares, Performance Shares or Other Share-Based Awards granted under the Plan;
provided, however, that any fractional shares resulting from the adjustment
shall be eliminated; and provided further that no such adjustment shall cause
any Award hereunder which is or could be subject to Section 409A of the Code to
fail to comply with the requirements of such section. Such other equitable
substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion. Without limiting the generality of the
foregoing, in connection with a Change in Capitalization, the Administrator may
provide, in its sole discretion, for the cancellation of any outstanding Award
granted hereunder in exchange for payment (if any) in cash or other property
having an aggregate Fair Market Value equal to the Fair Market Value of the
Shares, cash or other property covered by such Award, reduced by the aggregate
Exercise Price or purchase price thereof, if any. The Administrator’s
determinations pursuant to this Section 5 shall be final, binding and
conclusive.
Section 5.    Eligibility.
The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals that qualify as
Eligible Recipients.
Section 6.    Options.
(a)    General. Each Participant who is granted an Option shall enter into an
Award Agreement with the Company, containing such terms and conditions as the
Administrator shall determine, in its sole discretion, which Award Agreement
shall set forth, among other things, the Exercise Price of the Option, the term
of the Option and provisions regarding exercisability of the Option.
Notwithstanding the foregoing, except as otherwise determined by the
Administrator, the prospective recipient of an Option shall not have any rights
with respect to such Award, unless and until such recipient has executed an
Award Agreement and delivered a fully executed copy thereof to the Company or,
in the discretion of the Administrator, by electronic acceptance of the Award
Agreement in the Company’s equity recordkeeping system, within a period of sixty
(60) days (or such other period as the Administrator may specify) after the
award date. The provisions of each Option need not be the same with respect to
each Participant. More than one Option may be granted to the same Participant
and be outstanding concurrently hereunder. Options granted under the Plan shall
be subject to the terms and conditions set forth in this Section 7 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable and set forth in the
applicable Award Agreement. Each Option granted hereunder is intended to be a
non-qualified Option and is not intended to qualify as an “incentive stock
option” within the meaning of Section 422 of the Code.

12

--------------------------------------------------------------------------------



(b)    Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant; provided, that the Exercise Price is at least its par value, and provided
further that in no event shall the Exercise Price of an Option be less than one
hundred percent (100%) of the Fair Market Value of the Common Shares on the date
of grant; provided that Options granted as a substitute for awards of an entity
acquired by the Company or any Affiliate or with which the Company or Affiliate
combines may have an Exercise Price that is less than the Fair Market Value of
the Common Shares on the date of grant. Unless the Board determines otherwise,
the Board shall obtain approval of the Company’s shareholders for any repricing
of Options including reductions in the Exercise Price, cancelling an Option in
exchange for an Option with a lower Exercise Price or cancelling an Option that
is out of the money for cash (other than in connection with a Change in
Control).
(c)    Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement. Notwithstanding the foregoing, the Administrator shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as the Administrator, in its sole discretion,
deems appropriate.
(d)    Exercisability. Each Option shall be exercisable at such time or times
and subject to such terms and conditions, including the attainment of
preestablished corporate performance goals, as shall be determined by the
Administrator in the applicable Award Agreement. The Administrator may also
provide that any Option shall be exercisable only in installments, and the
Administrator may waive such installment exercise provisions at any time, in
whole or in part, based on such factors as the Administrator may determine in
its sole discretion. Notwithstanding anything to the contrary contained herein,
an Option may not be exercised for a fraction of a share.
(e)    Method of Exercise. Options may be exercised in whole or in part by
giving written notice of exercise to the Company specifying the number of whole
Shares to be purchased, accompanied by payment in full of the aggregate Exercise
Price of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which, (x) in the case of unrestricted Shares
acquired upon exercise of an Option, have been owned by the Participant for more
than six (6) months on the date of surrender, and (y) have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which such Option shall be exercised, (iii) any other form of consideration
approved by the Administrator and permitted by applicable law or (iv) any
combination of the foregoing.

13

--------------------------------------------------------------------------------



(f)    Rights as Shareholder. A Participant shall have no rights to dividends or
distributions or any other rights of a shareholder with respect to the Shares
subject to an Option until the Participant has given written notice of the
exercise thereof, has paid in full for such Shares and has satisfied the
requirements of Section 16 hereof.
(g)    Termination of Employment or Service.
(1)    Unless the applicable Award Agreement provides otherwise, in the event
that the employment or service of a Participant with the Company and all
Affiliates thereof shall terminate for any reason other than Cause, Retirement,
Disability, or death, (A) Options granted to such Participant, to the extent
that they are exercisable at the time of such termination, shall remain
exercisable until the date that is ninety (90) days after such termination, on
which date they shall expire, and (B) Options granted to such Participant, to
the extent that they were not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. The ninety (90)
day period described in this Section 7(g)(1) shall be extended to one (1) year
after the date of such termination in the event of the Participant’s death
during such ninety (90) day period. Notwithstanding the foregoing, no Option
shall be exercisable after the expiration of its term.
(2)    Unless the applicable Award Agreement provides otherwise, in the event
that the employment or service of a Participant with the Company and all
Affiliates thereof shall terminate on account of the Retirement, Disability, or
death of the Participant, (A) Options granted to such Participant, to the extent
that they were exercisable at the time of such termination, shall remain
exercisable until the date that is one (1) year after such termination, on which
date they shall expire and (B) Options granted to such Participant, to the
extent that they were not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. Notwithstanding
the foregoing, no Option shall be exercisable after the expiration of its term.
(3)    In the event of the termination of a Participant’s employment or service
for Cause, all outstanding Options granted to such Participant shall expire at
the moment the Company notifies the Participant of termination for Cause,
regardless of the actual date of such termination.
(h)    Other Change in Employment Status. An Option may be affected, in the sole
discretion of the Administrator, both with regard to vesting schedule and
termination, by leaves of absence, changes from full-time to part-time
employment, partial disability or other changes in the employment status of an
Participant.
Section 7.    Share Appreciation Rights.
(a)    General. Share Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of

14

--------------------------------------------------------------------------------



the grant of such Option. The Administrator shall determine the Eligible
Recipients to whom, and the time or times at which, grants of Share Appreciation
Rights shall be made, the number of Shares to be awarded, the price per Share,
and all other conditions of Share Appreciation Rights. Notwithstanding the
foregoing, no Related Right may be granted for more Shares than are subject to
the Option to which it relates and any Share Appreciation Right must be granted
with an Exercise Price not less than the Fair Market Value of Common Shares on
the date of grant; provided that Share Appreciation Rights granted as a
substitute for awards of an entity acquired by the Company or any Affiliate or
with which the Company or Affiliate combines may have an Exercise Price that is
less than the Fair Market Value of the Common Shares on the date of grant.
Unless the Board determines otherwise, the Board shall obtain approval of the
Company’s shareholders for any repricing of Share Appreciation Rights including
reductions in the Exercise Price, cancelling a Share Appreciation Right in
exchange for a Share Appreciation Right with a lower Exercise Price or
cancelling a Share Appreciation Right that is out of the money for cash (other
than in connection with a Change in Control). The provisions of Share
Appreciation Rights need not be the same with respect to each Participant. Share
Appreciation Rights granted under the Plan shall be subject to the following
terms and conditions set forth in this Section 8 and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable, as set forth in the applicable Award
Agreement.
(b)    Awards; Rights as Shareholder. The prospective recipient of a Share
Appreciation Right shall not have any rights with respect to such Award, unless
and until such recipient has executed an Award Agreement and delivered a fully
executed copy thereof to the Company, or, in the discretion of the
Administrator, by electronic acceptance of the Award Agreement in the Company’s
equity recordkeeping system, within a period of sixty (60) days (or such other
period as the Administrator may specify) after the award date. Participants who
are granted Share Appreciation Rights shall have no rights as shareholders of
the Company with respect to the grant or exercise of such rights.
(c)    Exercisability.
(1)    Share Appreciation Rights that are Free Standing Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Administrator in the applicable Award Agreement.
(2)    Share Appreciation Rights that are Related Rights shall be exercisable
only at such time or times and to the extent that the Options to which they
relate shall be exercisable in accordance with the provisions of Section 7
hereof and this Section 8 of the Plan.
(d)    Payment Upon Exercise.
(1)    Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value

15

--------------------------------------------------------------------------------



to the excess of the Fair Market Value as of the date of exercise over the price
per share specified in the Free Standing Right multiplied by the number of
Shares in respect of which the Free Standing Right is being exercised, with the
Administrator having the right to determine the form of payment.
(2)    A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value as of the date
of exercise over the Exercise Price specified in the related Option multiplied
by the number of Shares in respect of which the Related Right is being
exercised, with the Administrator having the right to determine the form of
payment. Options which have been so surrendered, in whole or in part, shall no
longer be exercisable to the extent the Related Rights have been so exercised.
(3)    Notwithstanding the foregoing, the Administrator may determine to settle
the exercise of a Share Appreciation Right in cash (or in any combination of
Shares and cash).
(e)    Termination of Employment or Service.
(5)    In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Free Standing Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
in the applicable Award Agreement.
(6)    In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.
(f)    Term.
(4)    The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.
(5)    The term of each Related Right shall be the term of the Option to which
it relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.
Section 8.    Restricted Shares, Deferred Shares and Performance Shares.
(a)    General. Restricted Shares, Deferred Shares or Performance Shares may be
issued either alone or in addition to other awards granted under the Plan.

16

--------------------------------------------------------------------------------



The Administrator shall determine the Eligible Recipients to whom, and the time
or times at which, Restricted Shares, Deferred Shares or Performance Shares
shall be made; the number of Shares to be awarded; the price, if any, to be paid
by the Participant for the acquisition of Restricted Shares, Deferred Shares or
Performance Shares; the period of time prior to which such shares become vested
and free of restrictions on Transfer (the “Restricted Period”), if any,
applicable to Restricted Shares, Deferred Shares or Performance Shares; the
performance objectives (if any) applicable to Deferred Shares or Performance
Shares; and all other conditions of the Restricted Shares, Deferred Shares and
Performance Shares. If the restrictions, performance objectives and/or
conditions established by the Administrator are not attained, a Participant
shall forfeit his or her Restricted Shares, Deferred Shares or Performance
Shares, in accordance with the terms of the grant. The provisions of the
Restricted Shares, Deferred Shares or Performance Shares need not be the same
with respect to each Participant.
(b)    Awards and Certificates. The prospective recipient of Restricted Shares,
Deferred Shares or Performance Shares shall not have any rights with respect to
any such award, unless and until such recipient has executed an Award Agreement
and delivered a fully executed copy thereof to the Company, or, in the
discretion of the Administrator, by electronic acceptance of the Award Agreement
in the Company’s equity recordkeeping system, within a period of sixty (60) days
(or such other period as the Administrator may specify) after the award date.
Except as otherwise provided below in Section 9(c), (i) each Participant who is
granted an award of Restricted Shares or Performance Shares may, in the
Company’s sole discretion and in accordance with applicable law, be issued a
share certificate in respect of such Restricted Shares or Performance Shares;
(ii) any such certificate so issued shall be registered, to the extent
applicable, in the name of the Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to any such
Award; and (iii) the Participant shall be entered into the Register of Members.
The Company may require that the share certificates, if any, evidencing
Restricted Shares or Performance Shares granted hereunder be held in the custody
of the Company until the restrictions thereon shall have lapsed, and that, as a
condition of any award of Restricted Shares or Performance Shares, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the Shares covered by such award.
With respect to Deferred Shares, at the expiration of the Restricted Period,
share certificates in respect of such shares of Deferred Shares may, in the
Company’s sole discretion and in accordance with applicable law, be delivered to
the Participant, or his legal representative, in a number equal to the number of
Shares covered by the Deferred Shares award.
Notwithstanding anything in the Plan to the contrary, any Restricted Shares,
Deferred Shares (at the expiration of the Restricted Period) or Performance
Shares (whether before or after any vesting conditions have been satisfied) may,
in the

17

--------------------------------------------------------------------------------



Company’s sole discretion, be issued in uncertificated form pursuant to the
customary arrangements for issuing shares in such form.
Further, notwithstanding anything in the Plan to the contrary, with respect to
Deferred Shares, at the expiration of the Restricted Period, Shares shall
promptly be issued (either in certificated or uncertificated form) to the
Participant, unless otherwise deferred in accordance with procedures established
by the Company in accordance with Section 409A of the Code, and such issuance
shall in any event be made within such period as is required to avoid the
imposition of a tax under Section 409A of the Code.
(c)    Restrictions and Conditions. The Restricted Shares, Deferred Shares and
Performance Shares granted pursuant to this Section 9 shall be subject to the
following restrictions and conditions and any additional restrictions or
conditions as determined by the Administrator at the time of grant or, subject
to Section 409A of the Code, thereafter:
(4)    The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain performance related goals, the Participant’s
termination of employment or service as a director, independent contractor or
consultant to the Company or any Affiliate thereof, or the Participant’s death
or Disability; provided, however, that the Administrator may not waive the
attainment of Performance Goals in the case of any Award that is intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.
Notwithstanding the foregoing, upon a Change in Control, the outstanding Awards
shall be subject to Section 12 hereof.
(5)    Except as provided in Section 17 or in the applicable Award Agreement,
the Participant shall generally have the rights of a shareholder of the Company
with respect to Restricted Shares or Performance Shares during the Restricted
Period; provided however, that dividends and dividend equivalents may not be
paid with respect to Performance Shares unless and until the Performance Shares
are earned by achieving the applicable Performance Goals. Except as provided in
Section 17 or in the applicable Award Agreement, the Participant shall generally
not have the rights of a shareholder with respect to Shares subject to Deferred
Shares during the Restricted Period; provided, however, that, subject to Section
409A of the Code, an amount equal to dividends declared during the Restricted
Period with respect to the number of Shares covered by Deferred Shares shall be
paid to the Participant as set forth in the Award Agreement, provided that the
Participant is then providing services to the Company. Certificates for Shares
of unrestricted Common Shares may, in the Company’s sole discretion, be
delivered to the Participant only after the Restricted Period has expired
without forfeiture in respect of such Restricted Shares, Deferred Shares or
Performance Shares, except as the Administrator, in its sole discretion, shall
otherwise determine.

18

--------------------------------------------------------------------------------



(6)    The rights of Participants granted Restricted Shares, Deferred Shares or
Performance Shares upon termination of employment or service as a director,
independent contractor, or consultant to the Company or to any Affiliate thereof
terminates for any reason during the Restricted Period shall be set forth in the
Award Agreement.
(7)    The Company has the right, subject to applicable law, to repurchase
Restricted Shares and Performance Shares upon specified events determined by the
Administrator, including but not limited to events of forfeiture, as set forth
in the Award Agreement.
Section 9.    Other Share-Based Awards.
The Administrator is authorized to grant Awards to Participants in the form of
Other Share-Based Awards, as deemed by the Administrator to be consistent with
the purposes of the Plan and as evidenced by an Award Agreement. The
Administrator shall determine the terms and conditions of such Awards,
consistent with the terms of the Plan, at the date of grant or thereafter,
including any Performance Goals and performance periods; provided however, that
dividends and dividend equivalents may not be paid with respect to Awards
subject to Performance Goals unless and until the Shares under the Award are
earned by achieving the applicable Performance Goals. Common Shares or other
securities or property delivered pursuant to an Award in the nature of a
purchase right granted under this Section 10 shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Shares, other Awards or other property, as the
Administrator shall determine, subject to any required corporate action.
Section 10.    Cash-Based Awards.
The Administrator is authorized to grant Awards to Participants in the form of
Cash-Based Awards, as deemed by the Administrator to be consistent with the
purposes of the Plan and as evidenced by an Award Agreement. The Administrator
shall determine the terms and conditions of such Awards, consistent with the
terms of the Plan, at the date of grant or thereafter, including any Performance
Goals and performance periods. Payments earned hereunder may be decreased or,
with respect to any Participant who is not a Covered Employee, increased in the
sole discretion of the Administrator based on such factors as it deems
appropriate.
Section 11.    Special Provisions Regarding Certain Awards.
The Administrator may make Awards hereunder to Covered Employees (or to
individuals whom the Administrator believes may become Covered Employees) that
are intended to qualify as performance-based compensation under Section 162(m)
of the Code. The exercisability and/or payment of such Awards may be subject to
the achievement of performance criteria based upon one or more Performance Goals
and to certification of such achievement in writing by the Committee. Such
performance criteria shall be established in writing by the Committee not later
than the time period prescribed

19

--------------------------------------------------------------------------------



under Section 162(m) of the Code and the regulations thereunder. All provisions
of such Awards which are intended to qualify as performance-based compensation
under Section 162(m) of the Code shall be construed in a manner to so comply.
Section 12.    Accelerated Vesting In Connection With a Change in Control.
Unless otherwise determined by the Administrator or evidenced in an Award
Agreement, in the event of a Change in Control:
(a)    With respect to each outstanding Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of a
Participant’s employment or service (other than for Cause) during the 12-month
period following such Change of Control, on the date of such termination (i)
such Award shall become fully vested and, if applicable, exercisable, (ii) the
restrictions, payment conditions, and forfeiture conditions applicable to any
such Award granted shall lapse, and (iii) and any performance conditions imposed
with respect to such Award shall be deemed to be achieved at target performance
levels.
(b)    With respect to each outstanding Award that is not assumed or substituted
in connection with a Change in Control, immediately upon the occurrence of the
Change of Control, (i) such Award shall become fully vested and, if applicable,
exercisable, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) and any
performance conditions imposed with respect to such Award shall be deemed to be
achieved at target performance levels.
(c)    For purposes of this Section 13, an Award shall be considered assumed or
substituted for if, following the Change in Control, the Award is of comparable
value and remains subject to the same terms and conditions that were applicable
to the Award immediately prior to the Change in Control except that, if the
Award related to Shares, the Award instead confers the right to receive common
stock of the acquiring entity or in the case of an amalgamation, the amalgamated
company or its parent.
Notwithstanding any other provision of the Plan, (i) in the event of a Change in
Control, except as would otherwise result in adverse tax consequences under
Section 409A of the Code, the Administrator may, in its discretion, provide that
each Award shall, immediately upon the occurrence of a Change in Control, be
cancelled in exchange for a payment in cash or securities in an amount equal to
(x) the excess of the consideration paid per Share in the Change in Control over
the exercise or purchase price (if any) per Share subject to the Award
multiplied by (y) the number of Shares granted under the Award and (ii) with
respect to any Award that constitutes nonqualified deferred compensation under
Section 409A of the Code, in the event of a Change in Control that does not
constitute a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company under
Section 409A(a)(2)(A)(v) of the Code and regulations thereunder, such Award
shall be settled in

20

--------------------------------------------------------------------------------



accordance with its original terms or at such earlier time as permitted by
Section 409A of the Code.
Section 13.    Amendment and Termination.
The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant’s consent. Unless the
Board determines otherwise, the Board shall obtain approval of the Company’s
shareholders for any amendment that would require such approval in order to
satisfy the requirements of Section 162(m) of the Code, any rules of the stock
exchange on which the Common Shares are traded or other applicable law,
including, without limitation, any repricing of Options or Share Appreciation
Rights, reductions in the Exercise Price, cancelling an Option or Share
Appreciation Right in exchange for an Option or Share Appreciation Right with a
lower Exercise Price or cancelling an Option or Share Appreciation Right that is
out of the money for cash (other than in connection with a Change in Control).
The Administrator may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 5 of the Plan and the
immediately preceding sentence, no such amendment shall impair the rights of any
Participant without his or her consent.
Section 14.    Unfunded Status of Plan.
The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.
Section 15.    Withholding Taxes.
Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for federal
and/or state income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
Award. The obligations of the Company under the Plan shall be conditional on the
making of such payments or arrangements, and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant. Whenever cash is to be paid pursuant
to an award granted hereunder, the Company shall have the right to deduct
therefrom an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. Whenever Shares are to be
delivered pursuant to an Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
related federal, state and local taxes to be withheld and applied to the tax
obligations. With the approval of the Administrator, a Participant may satisfy
the foregoing requirement by electing to have the Company withhold from delivery
of Shares or by delivering already owned unrestricted Common

21

--------------------------------------------------------------------------------



Shares, in each case, having a value not exceeding the minimum federal, state
and local taxes required to be withheld and applied to the tax obligations. Such
Shares shall be valued at their Fair Market Value on the date of which the
amount of tax to be withheld is determined. Fractional share amounts shall be
settled in cash. Such an election may be made with respect to all or any portion
of the Shares to be delivered pursuant to an Award. The Company may also use any
other method of obtaining the necessary payment or proceeds, as permitted by
law, to satisfy its withholding obligation with respect to any Option or other
Award.
Section 16.    Transfer of Awards.
Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a “Transfer”) by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid, except with the prior written consent
of the Administrator, which consent may be granted or withheld in the sole
discretion of the Administrator; provided that any transfers of Awards must be
made without consideration. Any purported Transfer of an Award or any economic
benefit or interest therein in violation of the Plan or an Award Agreement shall
be null and void ab initio, and shall not create any obligation or liability of
the Company, and any person purportedly acquiring any Award or any economic
benefit or interest therein transferred in violation of the Plan or an Award
Agreement shall not be entitled to be recognized as a holder of such Shares.
Unless otherwise determined by the Administrator in accordance with the
provisions of the immediately preceding sentence, an Option may be exercised,
during the lifetime of the Participant, only by the Participant or, during any
period during which the Participant is under a legal disability, by the
Participant’s guardian or legal representative.
Section 17.    Continued Employment.
The adoption of the Plan shall not confer upon any Eligible Recipient any right
to continued employment or service with the Company or any Affiliate thereof, as
the case may be, nor shall it interfere in any way with the right of the Company
or any Affiliate thereof to terminate the employment or service of any of its
Eligible Recipients at any time. Awards are subject to any clawback policy
adopted by the Company from time to time, including, without limitation,
policies adopted to comply with applicable law.
Section 18.    Term of Plan.
No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Restatement Effective Date, but Awards theretofore granted may extend
beyond that date.

22

--------------------------------------------------------------------------------



Section 19.    Section 409A of the Code.
The intent of the parties is that payments and benefits under the Plan comply
with Section 409A of the Code to the extent subject thereto or an exemption
therefrom, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted and be administered to be in compliance therewith. Any payments
described in the Plan that are due within the “short-term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
to the contrary in the Plan, no payment or distribution under this Plan that
constitutes an item of deferred compensation under Section 409A of the Code and
becomes payable by reason of a Participant’s termination of employment or
service with the Company will be made to such Participant until such
Participant’s termination of employment or service constitutes a “separation
from service” (as defined in Section 409A of the Code). Notwithstanding anything
to the contrary in the Plan, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided during the six (6) month period immediately following the Participant’s
termination of employment shall instead be paid on the first business day after
the date that is six (6) months following the Participant’s separation from
service (or upon the Participant’s death, if earlier). In addition, for purposes
of the Plan, each amount to be paid or benefit to be provided to the Participant
pursuant to the Plan, which constitute deferred compensation subject to Section
409A of the Code, shall be construed as a separate identified payment for
purposes of Section 409A of the Code. The Company makes no representation that
any or all of the payments or benefits described in this Plan will be exempt
from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payment. The
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A.
Section 20.    Governing Law.
The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts of law of
such state.
Section 21.    Awards in Foreign Jurisdictions.
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which Eligible Recipients are located, or in
order to comply with the requirements of any foreign stock exchange, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries shall be covered by the Plan; (b) determine
which Eligible Recipients outside the United States are eligible to participate
in the Plan; (c) modify the terms and conditions of any Award granted to
Eligible Recipients outside the United States to comply with applicable foreign
laws or listing requirements of any such foreign stock exchange; (d) establish
subplans and modify exercise procedures and other terms and

23

--------------------------------------------------------------------------------



procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Section 4; and (e) take any action, before or
after an Award is made, that it deems advisable to obtain approval or comply
with any necessary local governmental regulatory exemptions or approvals or
listing requirements of any such foreign stock exchange. Notwithstanding the
foregoing, the Administrator may not take any actions hereunder, and no Awards
shall be granted, that would violate the Exchange Act or any other securities
law or governing statute or any other applicable law.



24